900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger B. CARPENTER, Plaintiff-Appellant,v.Stephen GREINER, Sheriff, Wood County, Defendant-Appellee.
No. 89-6765.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 5, 1990.Decided:  March 30, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (C/A No. 89-920)
Roger B. Carpenter, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Roger B. Carpenter appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carpenter v. Greiner, C/A No. 89-920 (S.D.W.Va. July 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED